     Case 2:17-cr-00201-LMA-DMD Document 1067 Filed 08/04/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *              CRIMINAL DOCKET

 VERSUS                                          *              NUMBER 17-201

 LILBEAR GEORGE, ET AL.                          *              SECTION “I”


                JOINT UNOPPOSED MOTION FOR EXTENSION OF TIME
                        TO FILE MOTIONS FOR SEVERANCE

        COME NOW LILBEAR GEORGE, CURTIS JOHNSON and CHUKWUDI OFOMATA,

through undersigned counsel, and respectfully request that this Court reset the deadlines for

severance motions, setting motions seeking guilt-phase severance for August 28, 2020, and

setting motions seeking penalty-phase severance for 60-days prior to trial. This would vacate

the deadlines set forth in R. Doc. 1065. The government does not oppose this request.

        Mr. George, Mr. Johnson, and Mr. Ofomata respectfully request that the deadline for guilt-

phase severance motions be reset to August 28, 2020. The parties agree that this important issue

should be considered in the near future. This deadline will allow the parties to more effectively

litigate this complex and consequential issue. In particular, an August 28 deadline allows the

parties time to consult and collaborate with each other. It also allows counsel the opportunity to

consult directly with each client to ascertain their position as to several issues central to guilt-phase

severance, including the right to testify on their own behalves, and their right to partially or totally

concede guilt at the first phase of trial. While additional issues may well require additional

severance litigation as the case progresses, the defendants believe it is possible to litigate existing

guilt-phase severance issues by this deadline.

        By contrast, the parties cannot effectively brief the issues involved in penalty-phase

severance at this time. Mr. George, Mr. Johnson, and Mr. Ofomata respectfully request that the
     Case 2:17-cr-00201-LMA-DMD Document 1067 Filed 08/04/20 Page 2 of 5



deadline for such motions be reset for 60-days prior to trial. This generous extension is essential

because at this time the parties simply do not have the information necessary to effectively litigate

the issues involved. As this Court has held, such specificity is essential to make the case for

severance:

               “Generic allegations of prejudice will not suffice” as grounds for
               severance. United States v. Ledezma-Cepeda, 894 F.3d 686, 690
               (5th Cir. 2018). . . . [A] defendant moving for severance bears the
               burden of showing that “specific and compelling prejudice,” of a
               type against which the trial court cannot protect, would arise if the
               defendants are tried jointly. Thomas, 627 F.3d at 157 (quoting
               United States v. Lewis, 4 76 F.3d 369, 384 (5th Cir. 2007)).

R. Doc. 537 at 5. Indeed, even before last week’s order, the defendants had been cooperating to

devise a litigating plan for severance issues. That effort disbanded with the conclusion that penalty

phase severance litigation was not yet possible.

       First, and most basically, this is because much of the information needed to litigate penalty

phase severance has yet to be developed. As this Court is aware from ex parte budget submissions,

each of the defense teams has significant penalty-phase work remaining, and each has seen vast

portions of that work stalled in the midst of the COVID-19 pandemic. Experts identified in those

plans have not yet been retained, witnesses have not yet been contacted, and records collection

work remains ongoing. This leaves the parties functionally unable to provide each other with useful

information about potential grounds for penalty-phase severance.

       There is a second, larger hurdle—the defense teams have each decided that it is not in their

client’s best interest to share what little penalty-phase information now exists. While the teams

have long cooperated pursuant to a joint defense agreement, that cooperation expressly excludes

information related to each client’s penalty phase case. These positions reflect counsel’s

understanding that any joint penalty phase is likely to be a deadly zero-sum game of relative


                                                   2
     Case 2:17-cr-00201-LMA-DMD Document 1067 Filed 08/04/20 Page 3 of 5



culpability. Upon realizing that unwillingness to share mitigation information would prevent the

defendants from raising penalty phase severance, the defense teams reached a compromise wherein

the issue of information sharing would be revisited nearer to trial. At that point the parties would

be better positioned to litigate penalty-phase severance.

       Resetting the severance deadlines is necessary to adequately litigate these issues. Unlike

many traditional pretrial motions, this category necessarily involves complex constitutional and

structural questions, and the jurisprudence on several of the issues calls for time-consuming

systemic analyses. More time is necessary to effectively litigate on behalf of Mr. George, Mr.

Johnson, and Mr. Ofomata in order to preserve their rights should the government succeed in its

quest to convict and condemn any or all of them to death.

       WHEREFORE, for the foregoing reasons and any others appearing to this Court,

Mr. George, Mr. Johnson, and Mr. Ofomata, without opposition by the government, respectfully

request that this Court reset the deadlines for filing motions seeking severance.

                                     Respectfully submitted,

 /s/ Bruce G. Whittaker                               /s/ Jerrod E. Thompson-Hicks
 Bruce G. Whittaker, No. 08339                        Jerrod E. Thompson-Hicks, No. 32729
 1215 Prytania Street, Suite 332                      Assistant Federal Public Defender
 New Orleans, LA 70130
 (504) 554-8674                                       /s/ Ada A. Phleger
 bruce@whittakerlaw.com                               Ada A. Phleger, No. 32922
                                                      Research & Writing Specialist

                                                      500 Poydras Street, Suite 318
                                                      New Orleans, LA 70130
                                                      (504) 589-7931
                                                      jerrod_thompson-hicks@fd.org
                                                      ada_phleger@fd.org

                                  Counsel for Lilbear George


                                                 3
   Case 2:17-cr-00201-LMA-DMD Document 1067 Filed 08/04/20 Page 4 of 5



/s/ Ralph S. Whalen, Jr.                      /s/ William P. Gibbens
Ralph S. Whalen, Jr., No. 8319                William P. Gibbens, No. 27225
2950 Energy Centre                            Ian Lewis Atkinson
1100 Poydras Street                           SCHONEKAS, EVANS MCGOEY &
New Orleans, LA 70163-3170                    MCEACHIN, L.L.C.
Telephone: (504) 525-1600                     909 Poydras Street, Suite 1600
ralphswhalen@ralphswhalen.com                 New Orleans, Louisiana 70112
                                              Telephone: (504) 680-6050
                                              Fax: (504) 680-6051
                                              billy@semmlaw.com
                                              teva@semmlaw.com

                           Counsel for Curtis Johnson, Jr.

/s/ Frank G. Desalvo                          /s/ Michael P. Ciaccio
Frank G. Desalvo, La. Bar No. 4898            Michael P. Ciaccio, La. Bar. No. 21428
FRANK G. DESALVO, APLC                        320 Huey P. Long Avenue
739 Baronne Street                            Gretna, Louisiana 70053
New Orleans, LA 70113                         mpc@ciaccio-law.com
(504) 524-4191
frankd@fdesalvo.com

/s/ Sarah L. Ottinger
Sarah L. Ottinger, La. Bar No. 24589
Attorney at Law
2563 Bayou Road, Second Floor
New Orleans, Louisiana 70119
(504) 258-6537
sottinger1010@gmail.com

                          Counsel for Chukwudi Ofomata




                                         4
     Case 2:17-cr-00201-LMA-DMD Document 1067 Filed 08/04/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 4, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel

of record.


                                                     /s/ Bruce G. Whittaker
                                                     Bruce G. Whittaker, No. 08339




                                                5
